I not only agree fully with Mr. Justice Terrell's opinion in this case and his treatment of the contention that Chapter 24,819, Acts of 1947, is violative of Section 6, Article IX, of the Florida Constitution, but I wish to make it very clear that I am of the opinion that said Section 6, Article IX, of our Constitution is not and cannot be applicable in connection with obligations or bonds of the character of those proposed bonds which are before this Court in the instant case.
The provision of Section 6, Article IX, of the Florida Constitution which requires a majority vote of the free-holders before any county, district or municipality of the State of Florida shall have power to issue bonds has reference only to bonds which are to be serviced by ad valorem taxation (i.e. a direct tax upon real property). It is true that the word "bonds" is used but said word must be construed in connection with the remaining language of the section and it is particularly true that some definite meaning must be given to the word "free-holders." This word connotes landowners and, to my mind, clearly furnishes the key to a proper construction and interpretation of said Section 6, Article IX of our Constitution. The obvious purpose of the framers of this section was to make sure that bonds which would be serviced by levying and assessing taxes against real property should not be issued unless the free-holders, those who were ultimately to be charged with the payment of such obligations, should approve the creation and issuance of such obligations. By no stretch of the imagination can it be said that the bonds contemplated by Chapter 24,819, Acts of 1947, are to be *Page 557 
serviced by ad valorem taxation. In the light of this writer's conception of the proper construction and interpretation to be given Section 6, Article IX of the Constitution of Florida, there is no place here for the contention that these bonds are to be issued in violation thereof.